department of the treasury internal_revenue_service washington d c af office_of_chief_counsel mar the honorable john warner united_states senator world trade center norfolk va dear senator warner uil conex-113778-04 this letter is in response to your inquiry dated date on behalf of your constituent mr who is divorced asked whether he is subject_to has lived in capital_gains_tax on the sale of his former home in mr since date and his former wife resides in the mr home the house in will be sold this year and he is entitled to a portion of any profits under sec_121 of the internal_revenue_code gross_income does not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange the taxpayer owned and used the property as the taxpayer's principal_residence for periods totaling years or more the amount of gain excluded from the gross_income of a taxpayer filing a separate_return can’t exceed dollar_figure special rules contained in sec_121 and in sec_1_121-4 of the income_tax regulations treat a taxpayer as using property as the taxpayer's principal_residence for any period that the taxpayer has an ownership_interest in the property in addition the taxpayer’s spouse or former spouse must be granted use of the property under_a_divorce_or_separation_instrument and the spouse or former spouse must use the property as his or her principal_residence am enclosing relevant pages of publication selling your home which contains further information on excluding the gain from the sale of a principal_residence is information enclosure is helpful cc ff further questions please call if you have any sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
